Citation Nr: 0714349	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-20 299A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML), to include as a result of exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1967 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Nashville, Tennessee, which denied service 
connection for CML.  In October 2003, the veteran's claims 
folder was transferred to the VA RO in St. Petersburg, 
Florida.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a 
September 2004 statement, the veteran requested a 
videoconference hearing on appeal before a Veterans Law 
Judge.  The notification of this hearing was sent to the 
incorrect address, and the veteran failed to appear for the 
videoconference hearing scheduled in January 2007.  In March 
2007, the veteran filed a motion requesting a hearing before 
a Veterans Law Judge at the RO (Travel Board hearing).  The 
undersigned Veterans Law Judge granted this motion in a 
letter dated May 2, 2007.  Such a hearing must be scheduled 
by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2006).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



